Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
Claim 16 is objected to for being ended with a semicolon. Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 5,809,536 (Young et al).

With respect to claims 1 and 12,  Young teaches apparatus comprising: a node controller associated with a first processor of a set of processors and a memory and operable to enforce cache coherency for blocks of the memory (performing state cache line replacement operations in a multiprocessor computer system comprising multiple processors, advanced memory controller managing the control and data movement in all directions between processor bus and memory based-coherency system employing multiple data cache memories and multiple levels of data cache memories), wherein the node controller, when in a default shared state: tracks exclusive ownership of a subset of the blocks of the memory in a directory of the node controller (directory-based cache coherency set up to identify memory line ownership by system bus or by processor, identifying which processors have which lines of memory in their associated data cache memories; memory status table identifies which processors have which lines of memory in their associated data cache memories); responsive to receiving a request from a second processor of the set of processors to read one or more blocks of memory absent from the directory, transmits the one or more blocks to the second processor in a shared state without tracking the absent blocks in the directory (index field of an address is used to identify a particular entry or line of cache for tag and state information storage, when a line is allocated to the state cache in an ownership state (caused by write misses), coherency operations for the default state are performed to all the possible sharers causing line to the owned line of memory resulting in an immediate update, i.e.,  transition to the shared state in the data caches) [Abstract; Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 2, Lines 21-43; Col. 4, Lines 41-60; Col. 10, Line 1-24].

With respect to claim 2, Young teaches the apparatus, wherein the node controller in the default shared state, responsive to receiving a request from the second processor to take ownership over the one or more blocks of memory: invalidates the one or more blocks of memory from each cache of the set of processors; and updates a state in the directory for the one or more blocks of memory as exclusive to the second processor (line allocated to the state cache in an ownership state caused by write misses, invalidates to all the possible sharers of that line in all the data caches with write and read misses cause allocates which cause replacements) [Col. 6, Lines 9-20; Col. 4, Lines 41-60].
With respect to claim 5, Young teaches the apparatus, wherein the memory comprises a plurality of memory regions, and further comprising a register to determine a protocol to be applied to a memory region of the plurality of memory regions (cache tag RAM store with state information within the state cache memory, with index field of an address is used to identify a particular entry or line of cache for tag and state information storage) [Col. 6, Line 60 to Col. 7, Line 33; Col. 4, Lines 41-60] .
With respect to claim 6, Young teaches the apparatus, wherein the protocol to be applied as determined by the register is one of the default shared state or a default invalid state [Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 10, Line 1-24].
With respect to claim 13, Young teaches the apparatus, wherein, responsive to receiving a request from the second processor to take ownership over the one or more blocks of memory in the default shared state, invalidating the one or more blocks of memory from each cache of the set of processors [Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 10, Line 1-24].

With respect to claim 16, Young teaches system comprising: a memory including a first range of memory blocks in a default shared state and a second, different range of memory blocks in a default invalid state; a directory to track exclusive ownership of the first range of memory blocks (performing state cache line replacement operations in a multiprocessor computer system with memory status table identifies which caches have which lines of memory in their associated data cache storages); and a node controller associated with the memory, wherein the node controller, responsive to receiving a request from a processor to read one or more blocks of memory of the first range: determines whether the one or more blocks of memory of the first range are tracked in the directory (directory-based cache coherency set up to identify memory line ownership by system bus or by processor and to identify which caches have which lines of memory in their associated data cache memories); and responsive to a determination that the one or more block of memory are not present in the directory, transmits the one or more blocks of memory to the processor without tracking the absent blocks in the directory (index field of an address is used to identify a particular entry or line of cache for tag and state information storage, when a line is allocated to the state cache in an ownership state (caused by write misses), coherency operations for the default state are performed to all the possible sharers causing line to the owned line of memory resulting in an immediate update, i.e.,  transition to the shared state in the data caches) [Abstract; Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 2, Lines 21-43; Col. 4, Lines 41-60; Col. 10, Line 1-24].

With respect to claim 17, Young teaches the system, wherein the node controller, responsive to a receiving a request from the processor to read one or more blocks of memory in the second range: determines whether the one or more blocks of memory of the second range are tracked in the directory; and responsive to a determination that the one or more blocks of memory of the second range are not present in the directory, tracks the one or more blocks of memory of the second range in the directory, wherein the one or more blocks of memory are marked as shared in a cache of the directory; and transmits the one or more shared blocks to the processor (line allocated to the state cache in an ownership state caused by write misses, invalidates to all the possible sharers of that line in all the data caches with write and read misses cause allocates which cause replacements) [Col. 6, Lines 9-20; Col. 4, Lines 41-60].

With respect to claim 18, Young teaches the system, further comprising a register to track a state of each memory block of the memory, wherein the node controller determines the state of the memory blocks of the memory from the register [Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 10, Line 1-24].

With respect to claim 19, Young teaches the system, wherein the memory further comprises a third range of memory blocks in a dynamic state, wherein the register may flip a state of the memory blocks of the third range responsive to a threshold [Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 10, Line 1-24].

With respect to claim 20, Young teaches the system, wherein a state and region size of the first and second range of memory blocks is fixed [Fig. 6 & Fig. 7; Col. 6, Lines 9-20; Col. 10, Line 1-24].

Allowable Subject Matter
Claims 3, 4, 7-11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 847011 A2 (James et al) teaching method involves establishing a default memory state of SHARED for lines of memory represented in the state cache memory, wherein a cast-out operation is performed to update the line of memory within the shared memory and a data cache memory line state of SHARED is assigned to the line of memory in each data cache memory containing the line of memory if the system memory line state is OWNED.
US 20140040552 (Rychlik et al) teaching method including storing, with a first programmable processor, shared variable data to cache lines of a first cache of the first processor such that when a cache line needs to be brought into virtual cache, the value of Shared bit may be set to the shared state by default.
US 20030110360 (Nakajima) teaching "SO" (Shared Owned) representing a state, in which that data in a responsible region storing the data to be accessed most frequently by a corresponding processor is updated in a cache memory to be controlled by a cache device.
US 5809536 (Young et al)  teaching an improved method for performing state cache line replacement operations in a multiprocessor computer system including plurality if data cache memories: the method including: since most lines of memory are in a shared state prior to replacement, setting the default state to a shared state, rather than a uncached state, reduces the number of invalidate coherency operations which must be performed during state cache line replacements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136